MEMORANDUM *
Gamma appeals dismissal of its action for lack of subject matter jurisdiction and improper venue. We affirm the improper venue determination and vacate the alternative holding.
While not well written, the forum selection clause states that litigation must be brought and tried in the jurisdiction of “the” court in Coconino County, Arizona, and may not be removed to any other county or judicial jurisdiction. We agree with the district court that the only sensible reading of the clause as a whole is for venue to lie in the Superior Court in’ Coconino County, as it is the only forum which qualifies as “the” court in that county. While the federal district court (or other state courts) may well have jurisdiction over matters arising in Coconino County, the clause does not prescribe venue for “a” court but rather for “the” court in the county. Accordingly, the district court correctly determined that the matter must be brought in state court in Coconino County. See Docksider, Ltd. v. Sea Technology, Ltd., 875 F.2d 762, 764 (9th Cir. 1989).
Given enforcement of the forum selection clause, this action must be tried in all respects in state court. For this reason, we vacate the district court’s alternative holding with respect to limitation of liability so that it may have no preclusive effect.
*815AFFIRMED IN PART; VACATED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.